DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 14, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2019 and November 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the first wavelength region in claims 10 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the one or more lasers or laser diodes in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12.  Claim 12 recites the limitation “said converter element has a rectangular shape with edge lengths of < 1 mm and a thickness of < 70 um” in the claim language.
It is unclear to the examiner as to how a minimum edge length can include 0mm and a minimum thickness can include 0 um.
For the purpose of examination, examiner shall interpret the minimum length and thickness to include the wavelength of the laser or laser diode.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aketa et al (WO 2017/11031) with PE2E search translation.

Regarding claim 10. Aketa et al discloses a light converting device (FIG. 1 and 2, item 4) comprising a converter element (FIG. 1 and 2, item 45), a carrier substrate (FIG. 1 and 2, item 41), and a bond layer (FIG. 1 and 2, item 44) that bonds the converter element to the carrier substrate (FIG. 1 and 2, item 41) said converting light of a first wavelength region into light of a second wavelength region (Page 2, i.e. The light emitting element 4 is a light emitting element that emits white light to the surface side using the laser light transmitted from the light guide member 3 and irradiated from the surface side as excitation light), lateral dimensions of the converter element (FIG. 1 and 2, item 45) coinciding (Page 3, The phosphor layer 45 is formed in the same shape as the substrate 41 in plain view) with lateral dimensions of the carrier substrate (FIG. 1 and 2, item 41) so that said converter element (FIG. 1 and 2, item 45) is accurately fitted (Page 3, The phosphor layer 45 is formed in the same shape as the substrate 41 in plain view) to said carrier substrate (FIG. 1 and 2, item 41), wherein no material (Page 

Regarding claim 11. Aketa et al discloses all the limitations of the light converting device of claim 10 above.
Aketa et al further discloses wherein said carrier substrate (FIG. 1 and 2, item 41) comprises a metallic material (Page 3, Specifically, the substrate 41 is made of a metal material) and includes a layer or layer sequence (FIG. 1 and 2, items 42 and 43) forming a mirror ([abstract], i.e. reflective layer 43) on a surface of the carrier substrate (FIG. 1 and 2, item 41).  

Regarding claim 12. Aketa et al discloses all the limitations of the light converting device of claim 10 above.
Aketa et al further discloses wherein said converter element (FIG. 1 and 2, item 45) has a rectangular shape (FIG. 1, item 4) with edge lengths of < 1 mm and a thickness of < 70 um ( As best understood by the 112b rejection above, page 3, the light source unit 2 is a semiconductor laser element that emits laser light having a wavelength of bluish purple to blue (430 to 490 nm), examiner makes note that since the converter converts the light of a laser that has a wavelength of 430 to 490 nm, it meets the minimum limitation of edge lengths of < 1 mm and a thickness of < 70 um).


Regarding claim 13. Aketa et al discloses all the limitations of the light converting device of claim 10 above.
Aketa et al further discloses A light source (FIG. 1, item 1) for white light comprising one or more lasers or laser diodes (FIG. 1, item 2) and at least one light converting device (FIG. 1, item 4), wherein said light converting device (FIG. 1, item 4) is arranged to convert part of the light of said one or more lasers or laser diodes in the first wavelenqth region into converted light in the second wavelength region, said converted light and a portion of said light of said one or more lasers or laser diodes that is not converted combining to form white light (Page 7, since the diffusion layer 46 is interposed between the phosphor layer 45 and the reflection layer 43, the laser light and the fluorescence can be diffused by the diffusion layer 46 and mixed. Therefore, uniform white light can be realized.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schricker et al (U.S. 2018/0159001) discloses the converter element on a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.E.B./Examiner, Art Unit 2815 

/NILUFA RAHIM/Primary Examiner, Art Unit 2893